Madison Mosaic Funds Legal and Compliance Department 8777 N. Gainey Center Drive, Suite 220 Scottsdale, Arizona 85258 480-443-9537 February 1, 2012 Filed Electronically Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Madison Mosaic Government Money Market Filing Pursuant to Reg. 230.497(j) Registration No. 2-63713; File No. 811-2910 Dear Sir or Madam: This is to certify that the forms of prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of Reg. 230.497 would not have differed from that contained in the most recent registration statement or amendment (recognizing that the most recent statement or amendment was actually an XBRL filing which is a derivative of thecomplete registration statement that was effectivetoday and filed prior to the XBRL amendment and to which this certification under Reg. 230.497(j) is intended to apply)filed by the registrant and that the text of the most recent registration statement or amendment has been filed electronically. Respectfully submitted, (signature) W. Richard Mason Chief Compliance Officer Madison Mosaic Government Money Market
